DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.


Disposition of Claims
With the applicants submission dated 05/21/2021, the status of the claims are: claims 1-30 and 34-37 are pending; claims 31-33 are cancelled; claims 1, 3, 5-6, 9, 12, 14, 16-17, 20, 23, 25, 27-28, and 30 are amended; and claims 34-37 are new.

Response to Arguments
Applicant’s arguments, see Claim Rejections – 35 U.S.C. §§ 102 and 103, filed 05/21/2021, with respect to claims 1-30 and 34-37 have been fully considered and are persuasive.  The Claim Rejections – 35 U.S.C. §§ 102 and 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-30 and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for transmitting uplink control information from a mobile device to a base station in a wireless communications network. Each of the Independent claims 1, 12, 23, and 30, contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
	For example, the closest prior art, Papasakellariou (US 2020/0077386 A1) discloses multiplexing control information in a physical uplink data channel, a user 
equipment (UE) includes receiving a configuration for a first set of values and 
receiving a downlink control information (DCI) format scheduling a transmission 
of a physical uplink shared data channel (PUSCH) over a set of resource 
elements (REs) and including a field providing an index.  The method further 
includes determining a first value from the first set of values based on the 
index, determining a first subset of REs from the set of REs, for multiplexing 
first uplink control information (UCI), based on the first value, and transmitting the first UCI in the PUSCH. While the disclosure of Papasakellariou discloses multiplexing 
Therefore, the claims are considered to be in condition of allowance.
An additional reference, which was submitted in the IDS dated 09/01/2021, the disclosure of Heo (US 2011/0310986 A1) teaches transmitting an uplink control information in a carrier aggregation scenario. In fig.7 of Heo discloses candidate locations in UCI for increased HARQ-ACK/NACK, but does not disclose “at least one of the first type of UCI or the second type of UCI being mapped to resources that overlap in time and are distributed over a plurality of non-adjacent sets of tones in frequency based on a dynamically configurable parameter”.
Thus, the claims are in condition for allowance.
An additional reference, Ahn et al. (US 2009/0186613 A1) discloses a frequency first mapping for transmission of CQI in uplink control information par.[0099] and fig.13. But as discussed above, the disclosure does not teach:
“at least one of the first type of UCI or the second type of UCI being mapped to resources that overlap in time and are distributed over a plurality of non-adjacent sets of tones in frequency based on a dynamically configurable parameter”
Thus, the claims are in condition for allowance.
An additional prior art reference, Park (US 2014/0226540 A1) discloses A method of transmitting uplink control information by a relay node includes: receiving resource allocation information and sequence information in accordance with a 
While the disclosure of Park substantially discloses the claimed invention, it does not disclose:
“at least one of the first type of UCI or the second type of UCI being mapped to resources that overlap in time and are distributed over a plurality of non-adjacent sets of tones in frequency based on a dynamically configurable parameter”.
Thus, the claims are in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411